PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/201,850
Filing Date: 5 Jul 2016
Appellant(s): ARRIS Enterprises LLC



__________________
Kurt Rohlfs
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 14, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 29, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1,3-12 and 14-21 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claims 1,3-12 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over  Davis (US 2013/0346130) and Hollis (Real Life Vehicle Routing with Time Windows for Visual Attractiveness and Operational Robustness) and in further view of Khachumov (Distances, Metrics and Cluster Analysis, Scientific and Technical Information Processing, 2012, Vol. 39. Np. 6, pp. 310-316) hereinafter Khachumov.

(2) Response to Argument
A. Ground of Rejection Section A:
The Examiner rejected claims 1,3-12 and 14-21 under 35 U.S.C. § 101 as directed to non-statutory subject matter.

Regarding Appellant’s argument in section A. Rejection of Claims 1, 3 -12 and 14-21 under 35 U.S.C. 101
Appellant submits, “ The claim as a whole is not directed to a mere concept, but is instead directed to an improved, automated process for street level routing that beneficially balances objective parameters such as scheduling efficiencies with aesthetic considerations such as worker satisfaction that ordinarily are not considered in computerized systems. Moreover, the claims as amended recite limitations specifically focused on how a computerized system accomplishes this new, improved task, hence the claims do not, as the Examiner suggests, merely recite steps generically invoking mental processes … and .. claim 18-20 of the present application leads to the conclusion that they are … “directed to an improvement on existing technology”  … as opposed to an abstract idea that invokes a computer  “merely as a tool” … to consider the factors presently claims -e.g., the recited “variable coefficient representing … the recited limitation of “implementing the variable coefficient with a mathematical time-bound, scaled periodic function  further militates that the claim is directed to patentable subject matter.”  Appellant submits, “the present claims recite a “specific way” of achieving the desired street level routing via an automated system, i.e. with a variable coefficient that not only represents “satisfaction of at least one worker for the street level routing assignment schedule” but by “implementing the variable coefficient with a mathematical time-bound, scaled periodic function.” Thus, for each of these reasons, the applicant respectfully requests that the Examiner’s rejection of claims 1, 3-12, and 14-21 under 35 U.S.C. §101 be reversed.”
Examiner respectfully submits, referring to the October 2019 PEG Update the claims are directed to an abstract grouping of mathematical concepts and certain methods of organizing human activity.  The street routing that beneficially balances objectives using mathematical concepts to accomplish scheduling efficiencies with aesthetic considerations such as worker satisfaction are judicial exception.  The Appellant’s claimed limitations disclose mathematical functions during a worker’s shift, and thus, the claims disclose mathematical calculations and mathematical relationships, and interactions to meet business relations, and thus, the claims  recite an abstract idea. The claims disclose scheduling efficiencies which are business relations and thus the claims are directed to certain methods of organizing human activity.   Examiner submits the claims are directed to the abstract groupings of mathematical concepts and certain methods of organizing human activity, so the claims are directed to a judicial exception. 
 
The claimed limitations do not recite additional elements that indicative into integration into a practical application.  Regarding the Applicant’s argument of developing beneficially balanced objective parameters such as scheduling efficiencies with aesthetic considerations such as worker satisfaction that ordinarily are not considered in computerized systems, the claims do not generally link the use of the judicial exception to a particular technological environment or field of use – See MPEP 2016,05 (f).  Therefore, the limitations are not improvements to the functioning of the computer itself or any other technology or technical field. 

Regarding the Applicant’s  argument of DDR  Holdings and the Applicant’s claims reciting a “specific way”  of achieving the desired street level routing via automated system, Examiner submits DDR, has a background of networking and computer rooted problem, and is focused on networking and websites technology.  The Applicant’s application is focused on customer service, distance traveling,  scheduling,  efficiency and thus is not similar to DDR and therefore is not eligible for the same reasons as DDR.

Regarding Enfish, the Applicant argues the sequence of events ordinarly triggered by the click of a hyperlink. Enfish invokes a reference table, a computer tool that was found to be eligible subject matter.  Examiner submits, the claims do not have a self reference table, such as that disclosed in Enfish,  and thus, the claims are not rooted in technology similar to Enfish.

For the above reasons, it is believed the 35 U.S.C. 101 rejections should be sustained.


B. Ground of Rejection Section B:
The Examiner rejected claims 1,3-12 and 14-21 under 35 U.S.C. § 101 as directed to non-statutory subject matter.

Regarding Appellant’s argument in section B. Rejection of Claims 1, 3 -12 and 14-21 under 35 U.S.C. 103
Appellant submits, the Examiner rejected claims 1, 3-12, and 14-21 under 35 U.S.C. 103 as ostensibly being unpatentable over U.S. Patent Application Pub. No. 2013/0346130 to Davis (“Davis”) in view of Real Life Vehicle Routing with Time Windows for Visual Attractiveness and Operational Robustness by Hollis (“Hollis”) and in further view of Khachumov, “Distance, Metrics, and Cluster Analysis”, Scientific, Technical, and Information Processing (2012).
Independent claim 1 recites the limitations of “wherein said ranking step includes creating, for each particular time of day during the work-shift, a variable coefficient representing satisfaction of at least one worker for the street level routing assignment schedule” and “developing a score from a plurality of factors for each job within the set of jobs at each particular time of day, by using the coefficient to produce at least one of said plurality of factors, and wherein said creating step includes implementing the variable coefficient with a mathematical time-bound, scaled periodic function.” Independent claim 12 includes similar 1.  These limitations are not disclosed by the cited prior art, nor has the Examiner provided any reasoned explanation as to why these limitations would be obvious.  
The primary reference used by the Examiner (Davis) discloses a system by which customers may be traded among companies providing service calls to the customers. See Davis at par. 0039-0041. In the paragraphs relied upon by the Examiner, Davis discloses that “once a customer is identified, a relative proximity of the customer can be assessed with respect to the location of each of a plurality of potential new service providers.” /d. at par. 0041. This plainly has nothing to do with the limitations of claim 1 or 12, which associate a plurality of customers to a satisfaction level of a worker, and as a function of time, 1.e., at different times of day. Furthermore, to find a disclosure in the prior art of a “variable coefficient” representing such satisfaction, the Examiner cites Davis’ disclosure of a statistical weighting of the distances of a given customer to each of the plurality of customers of a potential new service provider. See Final Rejection at pp. 17-18. Yet, there is no indication that this “statistical weighting” represents “satisfaction” of a worker on a route assignment. Davis discloses that weighted distance from a first (traded) customer to each of a plurality of other customers of a new vendor may reflect fuel costs, which does not relate to worker satisfaction. The Examiner also points to a disclosure that the “home base” of a new vendor may be included as essentially a customer of the vendor in this statistical calculation on the assumption that workers may return to that home base during the day, but again, this does not mean that the “statistical weight” represents worker satisfaction — it still simply reflects fuel costs on the assumption that workers will travel to and from the home base, as well as from one customer to another. With respect to the limitation of implementing the variable coefficient with “a mathematical time-bound, scaled periodic function,” the Examiner relies upon the discussion in Khachumov of a “traveling salesman problem.” This reference relates to a clustering algorithm, and as part the paper, Khachumov articulates a proof that the sum of distances between a plurality of data points (and “distances” in this paper are abstract mathematical concepts as opposed to physical distances) is at a maximum when the data points are on a surface of a sphere, even in the planar case of a circle. See Khachumov at p. 313. As part of this proof, Khachumov models a circle using polar coordinates, meaning that the calculations and “cosine” functions. Somehow, the Examiner draws from this “proof” of Khachumov (because sine functions and cosine functions are periodic) that it would be obvious to implement Davis’ statistically weighted distances between a traded customer and other customers of a new vendor as “a mathematical time-bound, scaled periodic function.”
This makes no sense. Khachumov’s proof of Lemma 2.2 as stated in that paper is of no practical significance to Davis’ actual statistical measure of a joint “distance” among customers. It certainly does not imply representing that statistical joint distance by a periodic function. Nor is there any reasoned explanation as to why the periodic function would be a “time-bound . . . periodic function” i.e., a function that varies in a periodic fashion, over time. Davis statistical measure is not a function of time, it does not make sense to have it be a function of time, and Khachumov’s polar coordinates do not involve time.
For each of these reasons, the Examiner has failed to articulate a reasoned explanation of obviousness to support a rejection of claims 1, 3-12, and 14-21 under 36 U.S.C. § 103. In view of the foregoing arguments, the applicant respectfully requests that the Examiner’s respective rejections of claims 1, 3-12, and 14-21 be reversed, and the claims be found patentable.
 
Examiner respectfully disagrees.   Examiner submits the claims are rejected by Davis, Hollis and Khachumov under 35 U.S.C. 103.

Examiner submits Davis discloses computing a street/ travel route efficiency and adjusting schedule of a technician/provider based on variables (e.g., travel time and estimating fuel consumption) and task ordering., Davis [050] –[054].  Examiner submits the variables of  travel and fuel cost could be measurements of driver ‘satisfaction’.  Regarding the Appellants argument of Davis teaching “trades”, Examiner submits, Davis considers geographic efficiencies and scheduling time slots when assigning and reassigning customers., Davis [055], [033] and [Figure 4], [Figure 6] , [Figure 7].

Regarding the Appellants claim of “no indication that … statistical weighting” represents “satisfaction of a worker route”, Examiner submits, Davis discloses “… identifying 410 a customer for an originating service provider; assessing 420 a relative proximity of the customer with respect to i) location of a new service provider to the customer or ii) location of the new service provider to other customers of the new service provider, said assessing done using a processor for statistical weighting of travel time; and assigning 430 a market exchange value to customer based on customer details using the processor, “ and thus, Davis considers that routing efficiency variables that providing  the technician/service provider  satisfaction and customer satisfaction as a results of the variables route efficiency and cost efficiency., Davis [039], [Figure 4].

With respect to the Applicant’s argument of assertion of Khachumov’s proof of Lemma 2.2  …. is of no practical significance of Davis statistical measurement of a joint distance among customers.  Examiner submits the claim  limitations are rejected by Davis, Hollis and Khachmov. 

Davis teaches the statistical weights,  which are the variable coefficient (time slots, costs, and the route efficiency),  which are mathematical variables  as disclosed in Davis  [040]-[044].  Where Davis teaches a statistical weighting, Hollis teaches the timebound periodic functions which are the time windows, see Hollis (p.3, paragraph 1). Khachmov teaches the mathematical function of a sine function which is associated with amplitude and a function of a time period and optimal allocation of clusters within a circle (radius /distances).  Examiner notes, the Applicant did not argue the teachings of Hollis that were used to reject the limitations. 

Further the Examiner submits, the Appellants specification discloses, 
“… embodiments disclosed herein use time-bound periodic amplification…”, [026]. Examiner submits the mathematical function, sin, is a periodic amplitude function/measurement, and thus, Examiner interprets the time-bound period implication to be a sin function, as taught by Khachumov in combination with Hollis and Davis as rejected in the final action dated April 29, 2022.   Therefore, it would be obvious to combine Davis’s statistical weighting of travel time combined with , time windows, as taught by Hollis with Khachumov’s proof of Lemma 2.2   prior to the effective filing date to optimally allocate clusters within a circle. Khachumov, p, 313 column 2 paragraph 1.  

Therefore, the combination of Davis , and Hollis and Khachumov would read on each and every feature of the claimed invention. 

For the above reasons, it is believed the 35 U.S.C 103 rejections should be sustained.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/THEA LABOGIN/
Examiner, Art Unit 3624                                                                                                                                                                                                        Conferees:
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624           
                                                                                                                                                                                             /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.